Citation Nr: 0705603	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-05 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $46,403.06, 
to include the issue of the propriety of the creation of the 
debt.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1990.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, through the VA's Appeals 
Management Center in Washington, DC.  The primary purpose of 
such remand was to facilitate consideration of the veteran's 
claim that the overpayment had not been properly created, 
based on the facts set forth by the evidence of record.  On 
remand, the amount of the overpayment was increased from 
$45,793.99 by the sum of $610, reportedly for removal of a 
spouse, to $46,403.06, based on an audit by the RO's finance 
division.  In addition, the Committee on Waivers and 
Compromises (COWC) at the RO determined through its December 
2005 decision that a partial waiver of the overpayment was in 
order in the amount of $29,979.41, based on the principles of 
equity and good conscience.  Such amount represented the 
monies already recouped by VA through benefit offset.  The 
COWC also found that demanding repayment of the remaining 
amount of $16,423.65 would not be violative of the principles 
of equity and good conscience.  Following the RO's completion 
of the requested actions, the case has been returned to the 
Board for further review.  


FINDING OF FACT

VA was timely advised of the veteran's incarceration based on 
his felony conviction and of his divorce, but VA failed to 
act in a timely manner in such a way so as to avoid the 
creation of the overpayment of disability compensation 
benefits totaling $46,403.06; the veteran did not act or fail 
to act, nor was his knowledge such, as to result in the 
overpayment's creation or otherwise increase the amount of 
the overpayment.  




CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of 
46,403.06, for the period from April 1, 2001, to October 31, 
2001, was the result of sole VA error and, as a result, not 
properly created or chargeable to the veteran's account.  38 
U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 1.911(c), 
3.500(b) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) arguably do not apply to a claim for validity of 
overpayment claims as these types of claims are subject to 
separate notice and development procedures.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, the veteran 
has been advised of the appropriate laws and regulations 
relating to his challenge of the propriety of the debt's 
creation.  In addition, he has been given ample opportunity 
to submit evidence and argument in support of such challenge.  
Also, even assuming some defect in the duty to notify or 
assist, in light of the Board's favorable determination 
discussed in detail below, which grants the benefit sought in 
full, the veteran-appellant is not prejudiced by proceeding 
with the adjudication of his appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

A debtor has the right to dispute the existence or the amount 
of the debt.  See 38 C.F.R. § 1.911(c); Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 
267 (1991).  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (the 
Court) noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 13 
Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. 
§ 1.962 (2006).

A veteran, surviving spouse or child who is receiving 
compensation must notify the VA of all circumstances which 
will affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2006).

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
payable for a 10 percent disability rating.  38 C.F.R. 
§ 3.665 (2006).  That section was amended in part during the 
course of this appeal.  See 68 Fed. Reg. 34542 (2003).  
However, these amendments concern the reduction of benefits 
for fugitive felons, and have no relevance to this case, 
since the veteran is not a fugitive.

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2006).

If a debt is the result solely of administrative error, the 
effective date of the reduction of benefits is the date of 
the last payment based on this error and, consequently, there 
would be no overpayment charged to the veteran for an 
overpayment attributable to administrative error.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  However, where 
an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 
C.F.R. § 3.500(b).  The effective date of a reduction of 
pension or compensation by reason of marriage, annulment or 
divorce on or after October 1, 1982, or death of a dependent 
of a payee shall be the last day of the month in which such 
marriage, annulment, divorce or death occurs.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. § 3.501(d)(2) (2006).

At issue in this matter is a claimed overpayment of 
compensation benefits in the calculated amount of $46,403.06, 
representing monies paid to the veteran by VA from April 1, 
2000, to October 31, 2001, to which he was not legally 
entitled.  The absence of legal entitlement, as set forth by 
the Committee on Waivers and Compromises, is based on the 
veteran's receipt of full VA benefits beyond the 60th day of 
incarceration and subsequent to the effective date of his 
divorce, as well as an apparent retroactive payment to the 
veteran's ex-spouse for her apportioned share of the 
veteran's compensation benefits from April 2000.  Here, the 
veteran does not question the Committee's determination that 
he was without legal entitlement to the benefits paid to him 
or his ex-spouse on his behalf.  Rather, he challenges the 
propriety of the creation of the overpayment.  He asserts, in 
essence, that such overpayment was created as the result of 
sole VA error, as timely actions were undertaken by or on his 
behalf to inform VA of his incarceration following a felony 
conviction and of his pending divorce.  On that basis, it is 
contended that the veteran should not have to repay the 
overpayment charged to his account, and for the reasons 
outlined below, the undersigned Veterans Law Judge concurs.  

A brief summary of the facts, as borne out by the evidence, 
is in order.  As shown by the record, the veteran was 
incarcerated continuously from October [redacted], 1999, to May [redacted], 
2005, based on his guilty plea in a Washington state court to 
a felony charge.  Prior to that incarceration, he had been in 
receipt of VA compensation benefits for service-connected 
disabilities for some time, with a 10 percent combined rating 
having been in effect from January 1990.  As well, previous 
to such incarceration, the veteran had initiated a claim for 
increase for his multiple service-connected disabilities, and 
by its rating decision in late September 1999, the RO found 
the veteran entitled to a combined schedular evaluation of 
100 percent and special monthly compensation under 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  An attempt 
to advise him of that action was made later in September 
1999, with the award letter noting that the amount of 
compensation to be paid included benefits for his dependents, 
including a spouse and three children.  Prior to his 
September 1999 incarceration, the veteran's spouse initiated 
judicial proceedings to terminate her marriage to the veteran 
and a decree of divorce was made final on October [redacted], 1999.  

Notice of the incarceration and pending divorce was furnished 
to VA on behalf of the veteran by his spouse not later than 
October [redacted], 1999.  At that time, the veteran's spouse 
requested an apportionment of the veteran's VA benefits, and 
although outside the chronological development of the facts 
of this case, it is noted that a special apportionment was 
awarded by the RO in October 2001, with a retroactive payment 
of $30,783 being subsequently made for the period from April 
2000 to September 2001.  Such was followed by the RO's 
receipt of oral and written communications from the veteran 
and his spouse as to his incarceration and divorce, as well 
as their jointly held wish that an apportionment of the 
veteran's benefits be made for the welfare of his children.  
Yet, despite its knowledge of the veteran's changed 
circumstances, the RO did not timely act to adjust his 
compensation award so as to avoid the creation of an 
overpayment of VA compensation, beginning in April 2000.  Why 
the RO failed to act in a timely fashion to avert the 
overpayment's creation is not reasonably explained by the 
evidence of record, but by the same token, the evidence on 
file in no way demonstrates any actual or imputed knowledge 
of the veteran as to the existence of the erroneous award.  
As well, there is no indication that any action or inaction 
on the part of the veteran contributed to the erroneous 
payment of his VA compensation benefits or the retroactive 
payment his apportioned benefits to his ex-spouse for the 
benefit of his children.  

The record, including the veteran's letters to VA during 2000 
and 2001, reflects a fundamental misunderstanding on his part 
regarding the concept of apportionment and its mechanics, 
particularly as applicable to an incarcerated felon.  
Credible testimony is offered by the veteran that he was 
unaware that he was receiving his full VA compensation 
following his incarceration, but that he believed that 90 
percent thereof was being paid to his ex-spouse to defray the 
costs of living for his dependent children.  Unbeknownst to 
him, VA compensation to which he was not legally entitled was 
being forwarded to his bank account by direct deposit, an 
account which he held jointly with his ex-spouse.  According 
to the veteran's testimony, which is not otherwise 
contradicted, he was not furnished bank statements while he 
remained incarcerated and did not otherwise have access to 
account information or, for that matter, the funds deposited 
in that account for which he had legal entitlement.  Rather, 
such funds were utilized exclusively by the veteran's ex-
spouse for her needs and wants and those, presumably, of his 
dependent children, and it was to her that a subsequent 
apportionment of the veteran's VA compensation was 
effectuated for the benefit of his children, with retroactive 
payment of a substantial sum being subsequently made to her 
for the period, beginning in April 2000.  

The record does indicate that, while imprisoned, the veteran 
had contact with a county service officer who in turn sought 
counsel from the veteran's representative from a service 
organization.  But, the service officer's file regarding his 
contact with the veteran does not demonstrate that the 
veteran had knowledge that he was receiving benefits to which 
he was not entitled or that he otherwise acted or failed to 
act in such a way as to perpetuate the error.  Also shown are 
the RO's attempts to inform the veteran, beginning in 
December 1999, of the reduction in this VA compensation due 
to his incarceration, but the RO's correspondence to the 
veteran while in prison was either returned as undeliverable 
by postal authorities or mailed at a point in time much later 
than the date of the particular letter.  Irregularities in 
the notification process were acknowledged by the RO in its 
inter-office memorandum of July 2001, and while it is shown 
that the RO initially informed the veteran by July 2001 that 
he was not legally entitled to benefits at rate in excess of 
10 percent, it is evident that he was unaware then and until 
a much later point in time that full benefits were in 
actuality being paid into his bank account.  

In all, the record supports a finding that the overpayment of 
VA compensation of $46,403.06 herein at issue was in fact 
created as a result of sole administrative error on the part 
of VA.  It cannot, therefore, by definition be held to have 
been properly created and cannot legally be charged to the 
veteran's account.  To this extent, the appeal is allowed.  


ORDER

An overpayment of VA compensation benefits totaling 
$46,403.06 was not properly created and cannot be charged to 
the veteran's account.  The appeal is granted, subject to 
applicable law and regulations, to include those governing 
waiver and overpayment of VA compensation benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


